Name: 93/585/EEC: Commission Decision of 26 October 1993 approving the criteria for the allocation in Ireland of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  processed agricultural produce
 Date Published: 1993-11-12

 Avis juridique important|31993D058593/585/EEC: Commission Decision of 26 October 1993 approving the criteria for the allocation in Ireland of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the English text is authentic) Official Journal L 279 , 12/11/1993 P. 0044 - 0044COMMISSION DECISION of 26 October 1993 approving the criteria for the allocation in Ireland of additional reference quantities to the producers referred to in Article 5 of Regulation (EEC) No 3950/92 in the milk and milk products sector (Only the English text is authentic)(93/585/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992, establishing an additional levy in the milk and milk products sector (1), as last amended by Regulation (EEC) No 1560/93 (2), and in particular paragraph 1 of Article 5, Whereas the second subparagraph of Article 3 (2) of Regulation (EEC) No 3950/92 lays down that the increase of 0,6 % in the total quantities is intended to permit the allocation of additional reference quantities, not only to certain producers who had been excluded from allocation of a specific reference quantity and producers situated in mountain areas, but also to the producers referred to in Article 5 of the said Regulation; whereas that Article lays down that the said producers are to be determined in accordance with objective criteria agreed with the Commission; Whereas the criteria proposed by Ireland on 27 September 1993 should be approved, HAS ADOPTED THIS DECISION: Article 1 The national provisions providing for the allocation of additional reference quantities in Ireland to producers fulfilling all of the following conditions are hereby approved: - the reference quantity available does not exceed 70 200 kg or 93 600 kg in the case of producers having acquired additional quantities pursuant to Article 4 (1) (d) of Regulation (EEC) No 857/84 (3) or the second indent of Article 8 of Regulation (EEC) No 3950/92, - the production marketed in 1991/92 was at least 85 % of the available reference quantity, - an additional reference quantity has been acquired either through transfers with or without land or through temporary leases, - the area of the farm managed does not exceed 28,3 hectares, - the household or association's income from non-agricultural activities does not exceed £Irl 14 800. Article 2 This Decision is addressed to Ireland. Done at Brussels, 26 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 405, 31. 12. 1992, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 30. (3) OJ No L 90, 1. 4. 1984, p. 13. Regulation repealed by Regulation (EEC) No 3950/92.